 



Exhibit 10.1
Activant Solutions Inc.
Deferred Compensation Plan
Amended and Restated
Effective: January 1, 2007

 



--------------------------------------------------------------------------------



 



Deferred Compensation Plan
Activant Solutions Inc.
Deferred Compensation Plan
WITNESSETH:
     WHEREAS, Activant Solutions Inc. (the “Company”) currently maintains, on
behalf of itself and its participating affiliates, the CCI/Triad Deferred
Compensation Plan (the “Plan”); and
     WHEREAS, the Company wishes to rename the Plan to reflect the change in the
Company’s name, to amend the Plan in certain respects, and to restate the Plan
in its entirety;
     NOW, THEREFORE, the Plan is hereby renamed the Activant Solutions Inc.
Deferred Compensation Plan, effective as of October 8, 2003, and is hereby
amended and restated in its entirety as set forth in this document with no
interruption in time, effective as of January 1, 2007, except as otherwise
stated herein and except that provisions of the Plan required to have an earlier
effective date by applicable statute and/or regulation will be effective as of
the required effective date in such statute and/or regulation:

-i-



--------------------------------------------------------------------------------



 



Table of Contents

                          Page Article I   Definitions and Construction    
 
            1.1   Definitions   1
 
  (1)   Account(s)   1
 
  (2)   Base Salary   1
 
  (3)   Board   1
 
  (4)   Bonus   1
 
  (5)   Cause   1
 
  (6)   Change of Control   1
 
  (7)   Code   3
 
  (8)   Committee   3
 
  (9)   Company   3
 
  (10)   Company Credits   3
 
  (11)   Company Credits Account   3
 
  (12)   Compensation   3
 
  (13)   Compensation Deferral Account   3
 
  (14)   Compensation Deferrals   3
 
  (15)   Deferred Payment Date   3
 
  (16)   Election Date   3
 
  (17)   Eligible Employee   3
 
  (18)   Employer   3
 
  (19)   ERISA   3
 
  (20)   Participant   3
 
  (21)   Participating Company   3
 
  (22)   Plan   3
 
  (23)   Plan Year   3
 
  (24)   Related Company   3
 
  (25)   Restatement Effective Date   4
 
  (26)   Termination of Employment   4
 
  (27)   Unforeseeable Financial Emergency   4
 
  (28)   Vested Interest   4
 
            1.2   Number   4 1.3   Headings   4 1.4   Top Hat Plan   4 1.5  
Unfunded Nature of Plan/Rabbi Trust   4
 
            Article II   Participation    
 
            2.1   Eligibility to Participate in the Plan   5 2.2   Commencement
of Participation   5 2.3   Termination of Participation   5 2.4   Resumption of
Participation   5
 
            Article III   Deferrals and Credits    
 
            3.1   Participant Compensation Deferrals   5 3.2   Company Credits  
6

-ii-



--------------------------------------------------------------------------------



 



                          Page
 
            Article IV   Establishment and Maintenance of Accounts    
 
            4.1   Establishment of Plan Year Accounts   7 4.2   Selection of
Deferred Payment Date for Each Plan Year’s Accounts   7 4.3   Selection of Form
of Benefit Payment for Each Plan Year’s Accounts   7 4.4   Debiting and
Crediting of Accounts   8 4.5   Statement of Accounts   9
 
            Article V   Vesting of Accounts    
 
            5.1   Vesting of Base Salary Deferral Accounts and Bonus Deferral
Accounts   9 5.2   Vesting of Company Credits Accounts   9 5.3   [Accelerated
Vesting Upon Change of Control   9 5.4   Forfeitures   9
 
            Article VI   Investment of Accounts    
 
            6.1   Deemed Investment of Accounts   10 6.2   Designation of
Investment Funds   10 6.3   Allocation of Earnings/Losses   10
 
            Article VII   Payment of Plan Benefits    
 
            7.1   Plan Benefit   10 7.2   Events Triggering Payment of Benefit  
10 7.3   Payment of Benefit   10 7.4   Payee of Benefits   11 7.5   Designation
of Beneficiaries   11 7.6   Unclaimed Benefits   11 7.7   Minors or
Incapacitated Persons   11
 
            Article VIII   Withdrawals and Loans    
 
            8.1   Early Withdrawals   11 8.2   No Loans   12
 
            Article IX   Administration of Plan    
 
            9.1   The Committee   12 9.2   Committee Powers and Duties   12 9.3
  Claims Review   13 9.4   Payment of Expenses   15 9.5   Indemnity   15
 
            Article X   Amendment and Termination of Plan    
 
            10.1   Amendment of Plan   15 10.2   Termination of Plan   15
 
            Article XI   Participating Companies    
 
            11.1   Designation of Participating Companies   16

-iii-



--------------------------------------------------------------------------------



 



                          Page
 
            11.2   Termination of Participating Company’s Participation   16
 
            Article XII   Miscellaneous    
 
            12.1   Not Contract of Employment   17 12.2   Assignment Forbidden  
17 12.3   Withholding   17 12.4   Severability   17 12.5   Governing Law   17

-iv-



--------------------------------------------------------------------------------



 



I.
Definitions and Construction
     1.1 Definitions. Where the following capitalized words and phrases appear
in the Plan, each has the respective meaning set forth below, unless the context
clearly indicates to the contrary.

(1)   Account(s): A Participant’s Compensation Deferral Account(s) and/or
Company Credits Account(s).   (2)   Base Salary: The gross amount of all wages,
salaries, fees, and other amounts (but excluding any Bonus) payable by the
Employer in cash to or for the benefit of a Participant for services actually
rendered or labor performed for the Employer by such Participant, after ensuring
that there is a sufficient amount remaining to provide for all of the following:
(i) all applicable federal and state taxes required to be withheld by the
Employer, (ii) the maximum amount of elective deferrals that may be contributed
by such Participant to any Employer-sponsored qualified 401(k) plan for the
calendar year coincident with the Plan Year under section 402(g) of the Code
(notwithstanding that such Participant may not have elected to defer such
amount), (iii) all amounts elected by such Participant to be contributed under
any Employer-sponsored plan by reason of section 125 of the Code, (iv) all other
amounts elected by such Participant to be paid as participant contributions to
any Employer-sponsored plan, and (v) all other deductions authorized or
consented to by such Participant.   (3)   Board: The Board of Directors of the
Company.   (4)   Bonus: The bonus or bonuses, if any, payable in cash to or for
the benefit of a Participant under any Employer bonus or incentive plan for
services actually rendered or labor performed for the Employer by such
Participant, after ensuring that there is a sufficient amount remaining to
provide for all of the following to the extent not provided out of such
Participant’s Base Salary: (i) all applicable federal and state taxes required
to be withheld by the Employer, (ii) the maximum amount of elective deferrals
that may be contributed by such Participant to any Employer-sponsored qualified
401(k) plan for the calendar year coincident with the Plan Year under section
402(g) of the Code (notwithstanding that such Participant may not have elected
to defer such amount), (iii) all amounts elected by such Participant to be
contributed under any Employer-sponsored plan by reason of section 125 of the
Code, (iv) all other amounts elected by such Participant to be paid as
participant contributions to any Employer-sponsored plan, and (v) all other
deductions authorized or consented to by such Participant.   (5)   Cause: A
determination by the Committee that a Participant has (i) engaged in gross
negligence or willful misconduct in the performance of his or her duties with
respect to the Employer; (ii) been convicted of any felony or a misdemeanor
involving moral turpitude; (iii) willfully refused without proper legal reason
to perform his or her duties and responsibilities to the Employer faithfully and
to the best of his or her abilities; (iv) breached any material provision of a
written employment agreement with the Employer or corporate policy established
by the Employer; or (v) willfully engaged in conduct that he or she knows or
should know is materially injurious to the Employer.   (6)   Change of Control:
Any one of the following events:

  (i)   Any one person, or more than one person “acting as a group” (within the
meaning of Treas. Reg. § 1.409A-3(g)(5)(v)(B)), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of the Company; provided, however,

-1-



--------------------------------------------------------------------------------



 



      that if one person, or more than one person “acting as a group” (within
the meaning of Treas. Reg. § 1.409A-3(g)(5)(v)(B)), is considered to own more
than 50% of the total fair market value or total voting power of the stock of
the Company, the acquisition of additional stock by the same person or group
does not cause a Change of Control within the meaning of this Paragraph (i); and
provided, further, that an increase in the percentage of stock owned by any one
person, or persons “acting as a group” (within the meaning of Treas. Reg. §
1.409A-3(g)(5)(v)(B)), as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this Paragraph (i); and provided, further, that this
Paragraph (i) applies to cause a Change of Control only when there is a transfer
of stock of the Company (or issuance of stock of the Company) and stock of the
Company remains outstanding after the transaction; and provided, further, that,
if any person, or more than one person “acting as a group” (within the meaning
of Treas. Reg. § 1.409A-3(g)(5)(B)) is considered to have met the control
requirements of Paragraph (ii) below, the further acquisition of such stock by
the same person or group will not cause a Change of Control within the meaning
of this Paragraph (i); or     (ii)   Either:

  (a)   Any one person, or more than one person “acting as a group” (within the
meaning of Treas. Reg. § 1.409A-3(g)(5)(v)(B)), acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or group) ownership of stock of the Company possessing 35% or more of the
total voting power of the stock of the Company; provided, however, that if one
person, or more than one person “acting as a group” (within the meaning of
Treas. Reg. § 1.409A-3(g)(5)(v)(B)), is considered to own more than 50% of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or group will not cause a
Change of Control within the meaning of this Paragraph (ii); and provided,
further, that, if any person, or more than one person “acting as a group”
(within the meaning of Treas. Reg. § 1.409A-3(g)(5)(B)) is considered to have
met the control requirements of this Paragraph (ii), the further acquisition of
such stock by the same person or group will not cause a Change of Control within
the meaning of this Paragraph (ii); or     (b)   A majority of the members of
the Board is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board prior to
the date of such appointment or election; provided, however, that this
Subparagraph (b) will only cause a Change of Control of a corporation for which
no other corporation is a majority shareholder; or

  (iii)   Any one “person,” or more than one person “acting as a group” (within
the meaning of Treas. Reg. § 1.409A-3(g)(5)(v)(B)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or group) assets from the Company that have a total “gross fair
market value” equal to or more than 40% of the total “gross fair market value”
of all the assets of the Company immediately prior to such acquisition or
acquisitions. For purposes of this Paragraph (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets; or

-2-



--------------------------------------------------------------------------------



 



  (iv)   With respect to a transaction involving the Company and any other
corporation, either the Company or such other corporation experiences a “Change
of Control” described in Paragraph (i) or (ii) above in connection with such
transaction.

(7)   Code: The Internal Revenue Code of 1986, as amended.   (8)   Committee:
The committee appointed or otherwise constituted in accordance with Section 9.1.
  (9)   Company: Activant Solutions Inc.   (10)   Company Credits: Amounts, if
any, credited to a Participant’s Company Credits Account pursuant to
Section 3.2.   (11)   Company Credits Account: A hypothetical account for each
Participant to which are credited (i) such Participant’s Company Credits, if
any, allocated pursuant to Section 3.2 and (ii) such Account’s allocation of
earnings and losses as provided in Section 6.3.   (12)   Compensation: Base
Salary and/or Bonus.   (13)   Compensation Deferral Account: A hypothetical
account for each Participant to which are credited (i) such Participant’s Base
Salary Compensation Deferrals and Bonus Compensation Deferrals elected pursuant
to Section 3.1 and (ii) such Account’s allocation of earnings and losses as
provided in Section 6.3.   (14)   Compensation Deferrals: Base Salary and/or
Bonus deferred in accordance with Section 3.1.   (15)   Deferred Payment Date:
The date designated by a Participant each Plan Year in accordance with
Section 4.2 for payment (or commencement of payment, as applicable) of such
Participant’s Accounts for such Plan Year.   (16)   Election Date: The first day
of each Plan Year.   (17)   Eligible Employee: Each employee of the Employer who
is one of a select group of management or highly compensated employees.   (18)  
Employer: The Company and each Participating Company.   (19)   ERISA: The
Employee Retirement Income Security Act of 1974, as amended.   (20)  
Participant: Each Eligible Employee who is eligible to participate in the Plan
pursuant to Section 2.1 and has become a Participant pursuant to Section 2.2 and
whose participation has not terminated pursuant to Section 2.3.   (21)  
Participating Company: Each eligible organization designated to participate in
the Plan in accordance with the provisions of Article XI.   (22)   Plan: This
Activant Solutions Inc. Deferred Compensation Plan, as amended from time to
time.   (23)   Plan Year: The 12-consecutive-month period commencing January 1
of each year.   (24)   Related Company: Each trade or business (whether or not
incorporated) that, together with the Company, would be deemed to be a “single
employer” within the meaning of subsection (b) or

-3-



--------------------------------------------------------------------------------



 



    (c) of section 414 of the Code determined by substituting a “more than 50%”
rather than an “80%” ownership test.   (25)   Restatement Effective Date:
January 1, 2007.   (26)   Termination of Employment: The termination of a
Participant’s employment with the Company and all Related Companies for any
reason whatsoever, with or without cause, including by reason of voluntary
termination, involuntary termination, death, or disability or (ii) the date a
Participant’s leave of absence (paid or unpaid) exceeds six months if, on such
date, the Participant does not have, either by contract or statute, a right to
reemployment with the Company or an affiliate of the Company; provided, however,
that a Termination of Employment will not have occurred for purposes of the Plan
unless and until an event that constitutes a Termination of Employment as
defined in this Paragraph also constitutes a “separation from service” within
the meaning of section 409A of the Code.   (27)   Unforeseeable Financial
Emergency: A severe financial hardship of the Participant resulting from (i) an
illness or accident of the Participant, the Participant’s spouse, or the
Participant’s dependent (as defined in section 152(a) of the Code); (ii) a loss
of the Participant’s property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance); or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant; provided, however, that
an Unforeseeable Financial Emergency will not exist to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets (to the
extent such liquidation would not cause severe financial hardship), or by
cessation of Compensation Deferrals under the Plan.   (28)   Vested Interest:
The percentage of a Participant’s Accounts in which, pursuant to Article V, he
or she is vested.

     1.2 Number. Wherever appropriate herein, words used in the singular will be
considered to include the plural, and words used in the plural will be
considered to include the singular.
     1.3 Headings. The headings of Articles and Sections herein are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text will control. All references to Articles,
Sections, and Subsections are to this document unless otherwise stated.
     1.4 Top Hat Plan. The Plan is intended to constitute an unfunded, unsecured
plan of deferred compensation for a select group of management or highly
compensated employees of the Employer within the meaning of ERISA, and all
provisions of the Plan are to be construed in accordance with such intent.
     1.5 Unfunded Nature of Plan/Rabbi Trust. The Plan is intended to be
“unfunded” for purposes of the Code and Title I of ERISA. The Plan constitutes a
mere promise by the Employer to make benefit payments in the future. Plan
benefits herein provided are to be paid out of the Employer’s general assets,
and Participants will have the status of general unsecured creditors of the
Employer. The preceding notwithstanding, the Board in its discretion may
establish a “rabbi trust” to assist the Employer in meeting its obligations
under the Plan. The Employer may transfer money or other property to the trustee
of such trust, and such trustee will pay Plan benefits to Participants and their
beneficiaries out of the trust assets unless otherwise paid by the Employer. In
such event, the Employer will remain the owner of all assets in the trust, and
the assets will be subject to the claims of the creditors of any Employer that
becomes insolvent. If a trust is established, no Participant or beneficiary will
have any preferred claim to, or any beneficial ownership interest in, any assets
of the trust.

-4-



--------------------------------------------------------------------------------



 



II.
Participation
     2.1 Eligibility to Participate in the Plan. Each Eligible Employee who is
selected by the Committee to participate in the Plan (and no other individual)
is eligible to become a Participant. The effective date of such eligibility is
the date such Eligible Employee is notified of such selection or, if later, any
other date specified by the Committee as the date such Eligible Employee may
become a Participant in the Plan.
     2.2 Commencement of Participation.
          2.2.1 Each Participant who is a Participant in the Plan on the day
prior to the Restatement Effective Date will, subject to Section 2.3, remain a
Participant on the Restatement Effective Date.
          2.2.2 Each Eligible Employee who is eligible to participate in the
Plan pursuant to Section 2.1 and who is not a Participant on the Restatement
Effective Date pursuant to Subsection 2.2.1 may commence participation in the
Plan and become a Participant on any Election Date subsequent to the date he or
she becomes eligible under Section 2.1. The preceding sentence notwithstanding,
if an Eligible Employee first becomes eligible to participate in the Plan under
Section 2.1 during the Plan Year, such Eligible Employee may become a
Participant on a date other than an Election Date if he or she so elects within
30 days after first becoming eligible.
          2.2.3 To become a Participant, the Eligible Employee must execute and
file with the Committee a Compensation Deferral election on the form, in the
manner, and within the time period provided in Section 3.1.
          2.2.4 Once an Eligible Employee commences participation in the Plan,
he or she will remain a Participant until his or her participation terminates in
accordance with Section 2.3.
     2.3 Termination of Participation. Each Eligible Employee who has become or
is entitled to become a Participant in the Plan will cease to be, or be entitled
to be, a Participant effective as of the earliest to occur of (1) the date of
termination of the Plan, (2) the date such individual is no longer an Eligible
Employee, or (3) any earlier date designated by the Committee and communicated
to the affected individual prior to the effective date of such action; provided,
however, that any Participant who ceases to be a Participant will be considered
a “Participant” for purposes of receiving a distribution of his or her Accounts
until all such Participant’s Accounts have been distributed under the terms of
the Plan.
     2.4 Resumption of Participation. A Participant whose participation (or
right to participate) terminates in whole or in part in accordance with
Section 2.3 and who subsequently is either hired or rehired by the Employer or
otherwise again becomes an Eligible Employee will not be entitled to commence or
continue participation in the Plan unless and until he or she has again been
selected and is eligible to become a Participant in accordance with Section 2.1.
III.
Deferrals and Credits
     3.1 Participant Compensation Deferrals.
          3.1.1 Each Plan Year each Participant may elect to defer receipt of
(1) an integral percentage of his or her Base Salary payable for such Plan Year
and/or (2) an integral percentage of his or her Bonus payable for services
performed during such Plan Year as “Compensation Deferrals” for such

-5-



--------------------------------------------------------------------------------



 



Plan Year or, if he or she is a Participant for less than the full Plan Year,
for the remainder of such Plan Year; provided, however, that the Committee in
its discretion may apply a minimum and/or a maximum percentage for Base Salary
and/or Bonus deferrals for any Plan Year, which will be communicated to the
Participants prior to the beginning of the period for making Compensation
Deferral elections for such Plan Year; and, provided, further, that the amount
elected to be deferred under this Subsection will be reduced to the extent such
elected deferred amount would cause the taxable amount reported on such
Participant’s Form W-2 for the calendar year of deferral to be below the amount
needed to prevent the contributions allocated to all qualified plans of the
Employer on behalf of such Participant from exceeding the limits imposed by
section 415 of the Code. Compensation not so deferred by a Participant will be
received by such Participant in cash.
          3.1.2 A Participant’s election under Subsection 3.1.1 to defer
Compensation for any Plan Year must be made (1) prior to the applicable Election
Date and (2) on the form, in the manner, and within the time period required by
the Committee. A Participant’s election to make Compensation Deferrals will
become effective as of the applicable Election Date coincident with or next
following the date such Participant timely and properly executes and files with
the Committee such election form. Notwithstanding the foregoing, if a
Participant first becomes eligible to participate in the Plan under Section 2.1
on a date following an Election Date and such Participant timely and properly
executes and files with the Committee such form within 30 days after such
Participant first becomes eligible, such Participant’s election to make
Compensation Deferrals will become effective as of the first day of the first
administratively practicable payroll period coincident with or next succeeding
the receipt by the Committee of such form and will apply to (and only to) Base
Salary payable for the Plan Year on and after such effective date and Bonus
payable for services performed during the Plan Year on and after such effective
date. A Participant who does not make Compensation Deferrals for any given Plan
Year (or portion thereof, as applicable) in accordance with the preceding
sentences may elect to make Compensation Deferrals under Subsection 3.1.1 as of
(and only as of) any subsequent applicable Election Date by complying with the
procedures set forth in this Subsection 3.1.2.
          3.1.3 Except as provided in Subsection 3.1.4, a Participant’s election
to make Compensation Deferrals will be irrevocable for the Plan Year (or
remainder of the Plan Year, as applicable). A Participant’s election to make
Compensation Deferrals for a Plan Year will expire at the end of such Plan Year
and will not carry over to any subsequent Plan Year.
          3.1.4 Upon application by the Participant, in the event that the
Committee determines that the Participant has suffered an Unforeseeable
Financial Emergency, the Participant’s Compensation Deferral election then in
effect will be canceled prospectively as soon as administratively practicable
after such determination. If the Participant’s Compensation Deferral election is
so canceled, the Participant may not again elect to defer his or her
Compensation until an Election Date that is at least 12 months after the
effective date of such cancellation (and only then by complying with the
procedural requirements set forth in Subsections 3.1.1 and 3.1.2).
          3.1.5 Each Participant’s Compensation Deferral election will be
effected by deductions from such Participant’s Compensation as follows: (1) Base
Salary Compensation Deferrals for a Plan Year (or portion of the Plan Year, if
applicable) will be deducted from such Participant’s Base Salary each pay period
and (2) a Participant’s Bonus Compensation Deferrals for a Plan Year (or portion
of the Plan Year, if applicable) will be deducted from such Participant’s Bonus
when the Bonus for which such election was made would otherwise be paid.
     3.2 Company Credits. As of any date or dates selected by the Employer, the
Employer in its discretion may credit a Participant with Company Credits. The
amount of any Company Credits for any Participant will be an amount, if any,
that the Employer in its discretion determines. Company

-6-



--------------------------------------------------------------------------------



 



Credits may be made on behalf of one or some Participants and not others, and
such credits may vary in amount among individual Participants. Company Credits
may be made at any time during the Plan Year.
IV.
Establishment and Maintenance of Accounts
     4.1 Establishment of Plan Year Accounts. Each Plan Year, a Compensation
Deferral Account and a Company Credits Account will be established for each
Participant.
     4.2 Selection of Deferred Payment Date for Each Plan Year’s Accounts.
          4.2.1 Each Participant must select, at the time the Participant elects
Compensation Deferrals for a Plan Year, a Deferred Payment Date for the amounts
credited to his or her Compensation Deferral Account for that Plan Year and
indicate the elected Deferred Payment Date for such Account on the form required
by the Committee. The Deferred Payment Date for a Plan Year must be [(1)] at
least five years after the first day of such Plan Year [and (2) not later than
the last day of the Plan Year during which such Participant attains age 65]. The
Deferred Payment Date for a Participant’s Company Credits Account for a Plan
Year will be the same date the Participant elects for his or her Compensation
Deferral Account for the Plan Year. If a Participant fails to designate a
Deferred Payment Date for his or her Compensation Deferral Account for a Plan
Year (or if the Participant does not elect to make Compensation Deferrals for
such Plan Year), the Deferred Payment Date for such Participant’s Compensation
Deferral Account (and for his or her Company Credits Account) for such Plan Year
will be the date [the Participant attains the age of 65][that is five years
after the first day of the Plan Year for which the amounts are credited to each
such Account].
          4.2.2 At the time (and only at such time) a Participant selects the
Deferred Payment Date for his or her Compensation Deferral Account for a Plan
Year, the Participant may elect that the selected Deferred Payment Date for his
or her Compensation Deferral Account (and Company Credit Account) for the Plan
Year will be accelerated by a Change of Control and/or a Termination of
Employment.
          4.2.3 A Participant may elect a single change of the Deferred Payment
Date originally selected by the Participant for his or her Accounts for a Plan
Year under the following conditions: (1) the new Deferred Payment Date applies
to all of the Participant’s Accounts for such Plan Year and (2) the new Deferred
Payment Date is (i) a date that is at least five years after the original
Deferred Payment Date, (ii) communicated in writing to the Committee within the
time period and on the form required by the Committee, (iii) requested by the
Participant at least one year prior to the existing Deferred Payment Date, and
(iv) approved by the Committee. The preceding notwithstanding, a Participant who
has begun to receive a distribution of his or her Accounts for a Plan Year in
installments may not change the Deferred Payment Date with respect to such
Accounts. If the Participant elects a change of the Deferred Payment Date for
his or her Accounts under this Subsection, the new Deferred Payment Date will
not, even if the Participant has previously elected under Subsection 4.2.2, be
accelerated by a Participant’s Termination of Employment or a Change of Control.
     4.3 Selection of Form of Benefit Payment for Each Plan Year’s Accounts.
          4.3.1 Each Participant must elect, at the time the Participant elects
Compensation Deferrals for a Plan Year, one of the forms of payment listed in
Subsection 4.3.2 for all amounts credited to his or her Accounts for that Plan
Year. The Participant must elect the same form of benefit for all his or her
Accounts for such Plan Year. Except as provided in Subsection 4.3.3, such
election of benefit form for such Accounts will be irrevocable by the
Participant. If a Participant fails to elect the form in which his or her
Accounts for a Plan Year are to be paid (or if the Participant does not elect to
make

-7-



--------------------------------------------------------------------------------



 



Compensation Deferrals for such Plan Year), such Participant will be deemed to
have elected to have such Accounts paid in the form of a single lump sum
payment.
          4.3.2 The following alternative forms of payment are available under
the Plan:
          (1) A single lump sum cash payment.
          (2) Annual installment cash payments for a term certain for a number
of years, not to exceed ten, payable to such Participant and, in the event of
such Participant’s death prior to the end of such term certain, the remainder of
such Participant’s benefit to the Participant’s beneficiary designated in
accordance with Section 7.5 [in a single lump sum cash payment] [over the
remainder of such term]. Each such annual installment will be calculated by
multiplying the remaining amounts in the Accounts to be distributed under such
installment election by a fraction, the numerator of which is one and the
denominator of which is the number of remaining installment payments to be made
under such installment election.
          (3) Quarterly installment cash payments for a term certain for a
number of years, not to exceed ten, payable to such Participant and, in the
event of such Participant’s death prior to the end of such term certain, the
remainder of such Participant’s benefit to the Participant’s beneficiary
designated in accordance with Section 7.5 [in a single lump sum cash payment]
[over the remainder of such term]. Each such quarterly installment will be
calculated by multiplying the remaining amounts in the Accounts to be
distributed under such installment election by a fraction, the numerator of
which is one and the denominator of which is the number of remaining installment
payments to be made under such installment election.
          4.3.3 A Participant may elect a change of the form of benefit payment
originally selected by the Participant for his or her Accounts for a Plan Year
if, and at the same time and under the same conditions, the Participant has a
right to change his or her Deferred Payment Date for such Accounts in accordance
with Subsection 4.2.3.
          4.3.4 [The preceding Subsections notwithstanding, a Participant’s
Accounts for a Plan Year will be distributed in a single lump sum cash payment
notwithstanding any alternative form elected by the Participant if (i) on the
date distribution of such Account(s) is scheduled to begin or be made under
Section 7.3 (or, if later, the date of death of such Participant), the total
value of such Account(s) is $10,000 or less; (2) the event triggering the
distribution is the Participant’s Termination of Employment; and (3) the payment
is made no later than December 31 of the calendar year in which occurs such
Termination of Employment or the 15th day of the third month following such
Termination of Employment.]
     4.4 Debiting and Crediting of Accounts. Each Plan Year the Accounts
established for each Participant will be debited and credited as follows:
          4.4.1 A Participant’s Compensation Deferral Account established for
such Plan Year will be credited with the Base Salary Compensation Deferrals
elected by such Participant under Section 3.1 for that Plan Year as soon as
administratively practicable after the amounts are deducted from the
Participant’s Base Salary.
          4.4.2 A Participant’s Compensation Deferral Account established for
such Plan Year will be credited with the Bonus Compensation Deferrals elected by
such Participant under Section 3.1 for such Plan Year as soon as
administratively practicable after the amounts are deducted from the
Participant’s Bonus.

-8-



--------------------------------------------------------------------------------



 



          4.4.3 A Participant’s Company Credits Account established for such
Plan Year will be credited with the Company Credits, if any, allocated on behalf
of such Participant under Section 3.2 for that Plan Year as soon as
administratively practicable after the amounts are so allocated.
          4.4.4 All the Accounts of a Participant will be valued and credited
with earnings and losses allocated pursuant to Section 6.3 on a daily valuation
basis each day the New York Stock Exchange is open for business.
          4.4.5 Each Account of a Participant will be debited for any
distribution made from such Account pursuant to Article VII or VIII as of the
date any such distribution is made from any such Account.
     4.5 Statement of Accounts. Each Participant will receive, at least
annually, a statement setting forth (1) the debits and credits to such
Participant’s Accounts during the statement period, (2) the balance of such
Participant’s Accounts as of the last day of the statement period, and (3) the
Participant’s Vested Interest in each such Account as of the last day of the
statement period.
V.
Vesting of Accounts
     5.1 Vesting of Base Salary Deferral Accounts and Bonus Deferral Accounts.
Each Participant will have a 100% Vested Interest in his or her Compensation
Deferral Accounts at all times.
     5.2 Vesting of Company Credits Accounts. Each Participant will acquire a
Vested Interest in his or her Company Credits Account for a Plan Year under the
vesting schedule, if any, designated by the Employer at the time the Company
Credits are allocated to such Account. If no vesting schedule is designated by
the Employer at the time the Company Credits are allocated to a Participant’s
Company Credits Account, such Participant will have a 100% Vested Interest in
such Company Credits Account.
     5.3 [Accelerated Vesting Upon Change of Control. The preceding Sections
notwithstanding, in the event of a Change of Control, a Participant will have a
100% Vested Interest in all of his or her Company Credits Accounts effective
immediately prior to, but contingent upon the occurrence of, the Change of
Control; provided, however, that such accelerated Vested Interest will be
reduced or eliminated to the extent necessary to prevent such accelerated
vesting from triggering, when considered with all other payments paid or payable
to or on behalf of the Participant on account of the same Change of Control, the
excess parachute payment sanctions under sections 280G and 4999 of the Code.]
     5.4 Forfeitures.
          5.4.1 The preceding Sections notwithstanding, in the event the
Committee determines that a Participant’s employment with the Employer is
terminated for Cause (notwithstanding that Cause may not be cited by the
Employer as a reason for such termination), such Participant will have a 0%
Vested Interest in his or her Company Credits Accounts effective immediately
prior to the date of such termination.
          5.4.2 If a Participant terminates employment with the Employer and its
Related Companies with a Vested Interest in any Account that is less than 100%,
the nonvested portion of such Account will be forfeited to the Employer as of
the date of such termination.

-9-



--------------------------------------------------------------------------------



 



VI.
Investment of Accounts
     6.1 Deemed Investment of Accounts. The Committee will from time to time
select, add, and/or delete investment funds for purposes of the deemed
investment of Participants’ Accounts. The Committee will designate in which
investment fund or funds the Participant’s Accounts are deemed to be invested,
except that the Committee may, in its discretion, permit one or more
Participants to direct the deemed investment of all or any portion of their
Accounts in accordance with Section 6.2. In the event the Committee permits a
Participant to select the investment funds for the deemed investment of his or
her Account(s) and such Participant fails to designate an investment fund for
all or part of those Accounts, such Account(s) will be deemed to be invested in
the investment fund or funds designated by the Committee from time to time.
     6.2 Designation of Investment Funds. If the Committee permits a Participant
to direct the deemed investment of his or her Account(s), such Participant may
designate, in accordance with the procedures established from time to time by
the Committee, the manner in which the amounts allocated to such Accounts will
be deemed to be invested from among the investment funds made available from
time to time for such purpose by the Committee. Such Participant may change such
investment designation in accordance with rules and procedures established by
the Committee from time to time.
     6.3 Allocation of Earnings/Losses. As of each day of the Plan Year on which
the New York Stock Exchange is open for business, each Account will be credited
with earnings and losses. Such allocation will equal the earnings and/or losses
that would be credited to each such Account if the Account were actually
invested in the investment funds in which such Account is deemed to be invested
under Sections 6.1 and 6.2. Administrative expenses incident to the
administration of the Plan may be allocated to Participants’ Accounts on any
basis deemed appropriate by the Committee and taken into account in calculating
such earnings and losses.
VII.
Payment of Plan Benefits
     7.1 Plan Benefit. A Participant’s Plan benefit is his or her Vested
Interest (determined as of the date of the Section 7.2 event triggering payment
of his or her benefit) in the value of each of his or her Accounts (determined
as of the date that is administratively practicable preceding payment of any
such Account).
     7.2 Events Triggering Payment of Benefit. Payment of a Participant’s Plan
benefit from his or her Account or Accounts, as applicable, is triggered by the
earlier to occur of the following events:
          (1) The death of the Participant (for all Accounts of the
Participant); or
          (2) The occurrence of the Deferred Payment Date (for the particular
Account(s) of the Participant to which the Deferred Payment Date applies).
     7.3 Payment of Benefit.
          7.3.1 Payment of a Participant’s benefit from his or her Account(s)
will be made or commence as soon as administratively practicable following
notice to the Committee that a Section 7.2 event triggering payment of such
benefit has occurred. The preceding notwithstanding, if and to the extent
required by section 409A of the Code, a Participant who is a “specified
employee” (within the meaning of Treas. Reg. § 1.409A-1(i)) may not receive a
payment from the Plan on account of a

-10-



--------------------------------------------------------------------------------



 



“separation from service” (within the meaning of Treas. Reg. § 1.409A-1(h))
earlier than six months from the date of such separation from service.
          7.3.2 The Participant’s benefit will be paid in the form elected or
deemed elected by the Participant in accordance with Section 4.3.
     7.4 Payee of Benefits. The Participant’s Plan benefit will be paid to the
Participant, unless the Section 7.2 triggering event is the death of the
Participant or the Participant dies prior to receipt of his or her full benefit,
in which case the Participant’s Plan benefit (or remainder of such benefit, if
applicable) will be paid to the Participant’s beneficiary designated in
accordance with Section 7.5.
     7.5 Designation of Beneficiaries.
          7.5.1 Each Participant will have the right to designate the
beneficiary or beneficiaries to receive payment of the Participant’s Plan
benefit in the event of his or her death. Each such designation will be made by
executing the beneficiary designation form prescribed by the Committee and
filing such form with the Committee during the lifetime of such Participant. Any
such beneficiary designation may be changed by the Participant at any time by
executing and filing with the Committee a new beneficiary designation form
during the Participant’s lifetime.
          7.5.2 If, at the time of the death of the Participant, no beneficiary
designation is on file with the Committee, or if such beneficiary designation is
not valid or effective for any reason as determined by the Committee, then the
designated beneficiary or beneficiaries of such Participant will be such
Participant’s executor or administrator acting on behalf of such Participant’s
estate or, if there is no administration of such Participant’s estate, the
Participant’s heirs at law.
     7.6 Unclaimed Benefits. In the case of a Plan benefit payable to or on
behalf of a Participant, if after a reasonable search the Committee is unable to
locate the Participant or beneficiary to whom such benefit is payable, upon the
Committee’s determination thereof, such benefit will be forfeited to the
Employer. Notwithstanding the foregoing, if subsequent to any such forfeiture
the Participant or beneficiary to whom such benefit is payable makes a valid
claim for such benefit within a reasonable (as determined by and in the
discretion of the Committee) period of time following the date such Plan benefit
became payable, such forfeited benefit will be payable pursuant to the Plan
provisions.
     7.7 Minors or Incapacitated Persons. If a Participant or beneficiary
entitled to receive a Plan benefit is a minor, is determined by the Committee in
its discretion to be incompetent, or is adjudged by a court of competent
jurisdiction to be legally incapable of giving valid receipt and discharge for a
benefit provided under the Plan, the Committee may pay such benefit to the duly
appointed guardian or conservator of such Participant or beneficiary for the
account of such Participant or beneficiary. If no guardian or conservator has
been appointed for such Participant or beneficiary, the Committee may pay such
benefit to any third party who is determined by the Committee, in its sole
discretion, to be authorized to receive such benefit for the account of such
Participant or beneficiary. Such payment will operate as a full discharge of all
liabilities and obligations of the Committee, the Employer, the Board, and any
fiduciary of the Plan with respect to such benefit.
VIII.
Withdrawals and Loans
     8.1 Early Withdrawals.
          8.1.1 Except as provided in Subsection 8.1.2, a Participant is not
permitted to make withdrawals from any Account prior to the Participant’s
entitlement to a distribution of such Account in accordance with Article VII.

-11-



--------------------------------------------------------------------------------



 



          8.1.2 In the event that the Committee, upon written petition of the
Participant, determines in its sole discretion that the Participant has suffered
an Unforeseeable Financial Emergency, the Participant will be entitled to
withdraw from his or her [Compensation Deferral Account(s) (but not from his or
her Company Credits Accounts)] [Accounts] an amount not to exceed the lesser of
(1) the amount determined by the Committee as necessary to meet the
Participant’s needs created by the Unforeseeable Financial Emergency (which may
include amounts necessary to pay any federal, state, or local income taxes or
penalties reasonably anticipated to result from the distribution) or (2) the
then total value of the Participant’s Vested Interest in such Account(s). If
approved by the Committee, such withdrawal will be paid in a single lump sum
payment as soon as administratively practicable after the Committee has made its
determination that an Unforeseeable Financial Emergency exists and of the
permissible amount of such withdrawal.
          8.1.3 If the Participant makes a withdrawal under Subsection 8.1.2,
the Participant’s Compensation Deferral elections will immediately cease, and
the Participant may not again elect to defer a percentage of his or her
Compensation until an Election Date that is at least 12 months after such
withdrawal (and only then by complying with the procedural requirements set
forth in Subsections 3.1.1 and 3.1.2).
     8.2 No Loans. Participants are not, at any time, permitted to borrow from
their Accounts.
IX.
Administration of Plan
     9.1 The Committee.
          9.1.1 The general administration of the Plan will be vested in the
Committee, which will be the “administrator” for purposes of ERISA. The
Committee will be appointed by the Board and will consist of one or more
persons. In the event that no Committee is appointed by the Board or there are
no remaining members of the Committee, the Compensation Committee of the Board
will be the “Committee.” Any individual, whether or not an Employee, is eligible
to become a member of the Committee.
          9.1.2 Each member of the Committee will serve until he or she resigns,
dies, or is removed by the Board. At any time during his or her term of office,
a member of the Committee may resign by giving written notice to the Board and
the Committee, such resignation to become effective upon the appointment of a
substitute member or, if earlier, the lapse of 30 days after such notice is
given as herein provided. At any time during his or her term of office, and for
any reason, a member of the Committee may be removed by the Board with or
without cause, and the Board may in its discretion fill any vacancy that may
result therefrom. Any member of the Committee who is an Employee or a member of
the Board will automatically cease to be a member of the Committee as of the
date he or she ceases to be an Employee or a member of the Board.
          9.1.3 No member of the Committee will have any right to vote or decide
upon any matter relating solely to himself or herself under the Plan or to vote
in any case in which his or her individual right to claim any benefit under the
Plan is particularly involved. In any case in which a Committee member is so
disqualified to act and a majority of the remaining members cannot agree, the
Board will appoint a temporary substitute member to exercise all the powers of
the disqualified member concerning the matter in which he or she is
disqualified.
     9.2 Committee Powers and Duties. The Committee will administer and enforce
the Plan according to the terms and provisions hereof and, except as otherwise
provided in the Plan, will have all powers necessary to accomplish these
purposes, including, but not by way of limitation, all powers

-12-



--------------------------------------------------------------------------------



 



specifically granted it under the Plan and the complete and absolute discretion
to construe all provisions of the Plan and make all factual determinations and
the right, power, authority, and duty, in its sole and absolute discretion:
          (1) To make rules, regulations, and bylaws for the administration of
the Plan that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Plan and the rules and regulations promulgated
thereunder by the Committee;
          (2) To construe all terms, provisions, conditions, and limitations of
the Plan;
          (3) To correct any defect or to supply any omission or to reconcile
any inconsistency that may appear in the Plan in such manner and to such extent
as it will deem in its discretion expedient to effectuate the purposes of the
Plan;
          (4) To employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the
Committee may deem necessary or advisable for the proper and efficient
administration of the Plan;
          (5) To determine all questions relating to eligibility;
          (6) To determine whether and when there has been a termination of a
Participant’s employment with the Employer, and the reason for such termination;
and
          (7) To make a determination as to the right of any person to a benefit
under the Plan and to prescribe procedures to be followed by distributees in
obtaining benefits hereunder.
     9.3 Claims Review.
          9.3.1 In the event an individual (1) does not receive a benefit but
believes he or she is entitled to one or (2) receives a benefit but believes he
or she is entitled to a greater amount, such individual may file with the
Committee a written claim for such benefit, which claim must be filed within
60 days of either the date upon which the individual received a benefit that he
or she felt was insufficient or, if later, the date upon which occurred the
event that he or she believes entitled him or her to a benefit. In connection
with the submission of such claim, the individual may examine the Plan and any
other relevant documents relating to the claim and may submit written comments
relative to the claim to the Committee coincident with the filing of the claim,
and the Committee may require additional information to be furnished in
connection with such claim.
          9.3.2 In any case in which a claim for Plan benefits of a Participant
or his or her beneficiary is denied or modified, the Committee will furnish
written notice to the Participant, beneficiary, or representative of the
Participant or his or her beneficiary (the “claimant”) within 90 days after such
claim is filed with the Committee; provided, however, that if the need for
additional information relating to such claim necessitates an extension of the
90-day period, the claimant will be informed in writing prior to the end of the
initial 90-day period of the need for an extension of time, and written notice
of the disposition of such claim will be provided to the claimant within
180 days after the date the claim is filed with the Committee. The extension
notice will indicate the special circumstances requiring the extension of time
and the date by which a decision will be made. If the extension is due to the
claimant’s failure to submit information necessary to review the claim, the
notice of extension will afford the claimant 45 days to provide the required
information, and the Committee’s deadline to provide notice of the claim’s
disposition will be tolled from the date the Committee sends the notice of
extension to the earlier of (1) the date the Committee receives the requested
information or (2) the expiration of the 45-day period afforded to the claimant
to provide the requested information. If the claimant fails to

-13-



--------------------------------------------------------------------------------



 



provide the requested information by the expiration of such 45-day period, the
benefit determination will be made without regard to the requested information.
          9.3.3 The notice of a claim’s disposition provided to the claimant
will contain the following:
          (1) The specific reason or reasons for the denial or modification;
          (2) Specific reference to pertinent Plan provisions on which the
denial or modification is based;
          (3) A description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
          (4) An explanation of how the claimant may perfect his or her claim
and obtain a full and fair review of such denial or modification pursuant to
Subsection 9.3.4, including the time limits applicable to such review, and a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse determination on review.
          9.3.4 In the event a claim for benefits is denied or modified, if the
claimant desires to have such denial or modification reviewed, the claimant
must, within 60 days following receipt of the notice of such denial or
modification, submit a written request for a review to the Committee. A claimant
will be provided, upon request and free of charge, access to and copies of all
documents, records, and other information relevant to the claim for benefits,
which consist of: (1) documents, records, or other information relied upon for
the benefit determination, (2) documents, records, or other information
submitted, considered, or generated without regard to whether such document,
record, or other information was relied upon in making the benefit
determination, and (3) documents, records, or other information that
demonstrates compliance with the standard claims procedure. A claimant will be
entitled to submit written comments, documents, records, and other information
relating to the claim for benefits. The review will take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
          9.3.5 Within 60 days following a request for a review submitted in
accordance with Subsection 9.3.4, the Committee will, after providing a full and
fair review, render its final decision in writing to the claimant. The written
decision will: (1) state specific reasons for such decision, (2) provide
specific reference to the specific plan provisions on which the decision is
based, (3) inform the claimant that he or she is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claim for benefits, which consist
of: (i) documents, records, or other information relied upon for the benefit
determination, (ii) documents, records, or other information submitted,
considered, or generated without regard to whether such document, record, or
other information was relied upon in making the benefit determination, and
(iii) documents, records, or other information that demonstrates compliance with
the standard claims procedure, and (4) inform the claimant of his or her right
to bring an action under section 502(a) of ERISA. If special circumstances
require an extension of such 60-day period, the Committee’s decision will be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review. If such an extension of time for review is required, written
notice of the extension will be furnished to the claimant prior to the
commencement of the extension period, indicating the special circumstances
requiring an extension of time and the date by which the determination will be
made. If the extension is required due to the claimant’s failure to submit
information necessary to review the claim, the extension notice will afford the
claimant 45 days to provide the required information, and the Committee’s
deadline to provide notice of the benefit determination on review will be tolled
from the date the Committee sends

-14-



--------------------------------------------------------------------------------



 



the notice of extension to the earlier of (I) the date the Committee receives
the requested information or (II) the expiration of the 45-day period afforded
to the claimant to provide the requested information. If the claimant fails to
provide the requested information by the expiration of such 45-day period, the
benefit determination will be made without regard to the requested information.
The decision on review by the Committee will be binding and conclusive upon all
persons.
          9.3.6 Completion of the claims review procedures described in this
Section 9.3 will be a condition precedent to the commencement of any legal or
equitable action in connection with a claim for benefits under the Plan by a
Participant, a beneficiary, or any other person or entity claiming rights
through such Participant or beneficiary.
     9.4 Payment of Expenses. All expenses incident to the administration of the
Plan, including, but not limited to, legal, accounting, and administrative, will
be paid by the Employer. Expenses will be allocated among the Employers as
determined by the Committee in its discretion.
     9.5 Indemnity. To the extent permitted by applicable law, the Employer will
indemnify and hold harmless each current and former member of the Committee and
each other current and former employee of the Employer or Related Company to
whom Plan administrative or fiduciary functions have been delegated by the
Committee or under the Plan against any and all expenses and liabilities arising
out of such individual’s administrative functions or fiduciary responsibilities
under or incident to the Plan, including any expenses and liabilities that are
caused by or result from an act or omission constituting the negligence of such
individual in the performance of such functions or responsibilities, but
excluding expenses and liabilities that are caused by or result from such
individual’s own gross negligence or willful misconduct. Expenses against which
such individual will be indemnified hereunder will include, without limitation,
the amounts of any settlement or judgment, costs, counsel fees, and related
charges reasonably incurred in connection with a claim asserted or a proceeding
brought or settlement thereof.
X.
Amendment and Termination of Plan
     10.1 Amendment of Plan. Notwithstanding anything to the contrary, the
Company has the absolute and unconditional right to amend the Plan at any time,
in whole or in part, on behalf of the Company and each Participating Company;
provided, however, that no amendment may be made that would reduce the amounts
(to the extent vested) credited to a Participant’s Accounts as of the date of
adoption of such amendment except to the extent such amounts could be reduced
under the terms of the Plan prior to the effective date of such amendment. All
amendments to the Plan must be in writing, signed by an authorized officer of
the Company, and approved by the Board (which Board action may be prior to the
effective date of the amendment or subsequent to the effective date of the
amendment by ratification). Any oral statements or representations made by the
Employer, the Committee, or any other individual or entity that alter, modify,
amend, or are inconsistent with the written terms of the Plan are invalid and
unenforceable and may not be relied upon by any Employee or by any other
individual or entity.
     10.2 Termination of Plan. Notwithstanding anything to the contrary, the
Company has the absolute and unconditional right to terminate the Plan at any
time on behalf of the Company and each Participating Company. However, no
termination will reduce the amount of any accrued and vested benefit for any
Participant to which he or she is entitled under the Plan on or prior to the
effective date of such termination, except to the extent such benefit could be
reduced under the terms of the Plan prior to such termination. Any termination
of the Plan must be approved by the Board (which Board action may be prior to
the effective date of the termination or subsequent to the effective date of the
termination by ratification). In the event the Plan is terminated,
notwithstanding any other form of benefit elected by the Participant, the
balance of each Participant’s Accounts will be paid to such Participant or his
or her

-15-



--------------------------------------------------------------------------------



 



designated beneficiary in the manner selected by the Committee in its
discretion, which may include the payment of a single lump sum cash payment, in
full satisfaction of all of such Participant’s or beneficiary’s benefits
hereunder; provided, however, that no distribution of any Participant’s benefit
will be made prior to the time otherwise provided under the Plan unless the Plan
is amended to provide for earlier payment in connection with such termination
and (1) all nonqualified deferred compensation plans of the Company and all
Related Companies that are the same type as the Plan are also terminated; (2) no
new plan of the same type as the Plan may be established by the Company or any
Related Company within five years of the termination; (3) no such payment may be
made within 12 months of such termination; (4) all such payments must be made
within 24 months of such termination; and (5) any other applicable requirements
set forth in Internal Revenue Service guidelines are met.
XI.
Participating Companies
     11.1 Designation of Participating Companies.
          11.1.1 The Committee may designate any Related Company to participate
in the Plan as a “Participating Company” by written instrument delivered to the
Secretary of the Company and to the designated Participating Company. Such
written instrument will specify the effective date of such designated
participation, may incorporate specific provisions relating to the operation of
the Plan that apply to the Participating Company only, and will become, as to
such Participating Company and its employees, a part of the Plan. Each
Participating Company will be conclusively presumed to have consented to its
designation and to have agreed to be bound by the terms of the Plan and any and
all amendments thereto upon its submission of any information required by the
terms of or with respect to the Plan; provided, however, that the terms of the
Plan may be amended so as to increase the obligations of a Participating Company
only with the consent of such entity, which consent will be conclusively
presumed to have been given by such Participating Company upon its submission,
after receipt of notice of any such amendment, of any information required by
the terms of, or with respect to, the Plan.
          11.1.2 Except as modified by the Committee in the written instrument
described in Subsection 11.1.1, the provisions of the Plan will be applicable
with respect to each Participating Company separately, and amounts payable
hereunder for or on behalf of a Participant will be paid by the Participating
Company that employs such Participant.
     11.2 Termination of Participating Company’s Participation.
          11.2.1 Any Participating Company, by appropriate action of its board
of directors or noncorporate counterpart, may terminate its participation in the
Plan by giving prior written notice of such termination to the Committee and the
Secretary of the Company. Moreover, the Committee may, in its discretion,
terminate a Participating Company’s Plan participation at any time by giving
prior written notice to such Participating Company. In addition, a Participating
Company will cease participation in the Plan immediately upon its no longer
being a Related Company.
          11.2.2 Upon termination of a Participating Company’s participation in
the Plan, the Company will transfer to such Participating Company, as soon as
administratively practicable after such termination, sponsorship of the portion
of the Plan attributable to the participation of the employees of such
Participating Company.

-16-



--------------------------------------------------------------------------------



 



XII.
Miscellaneous
     12.1 Not Contract of Employment. The adoption and maintenance of the Plan
will not be deemed to be a contract between the Employer and any person or to be
consideration for the employment of any person. Nothing contained herein will be
deemed to give any person the right to be retained in the employ of the Employer
or as a member of the Board or to restrict the right of the Employer to
discharge any person at any time, nor will the Plan be deemed to give the
Employer the right to require any person to remain in the employ of the Employer
or as a member of the Board or to restrict any person’s right to terminate his
or her employment or Board membership at any time.
     12.2 Assignment Forbidden. The interest of a Participant or his or her
beneficiary or beneficiaries hereunder may not be sold, transferred, assigned,
or encumbered in any manner, either voluntarily or involuntarily, and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge the same will be null and void, nor will the benefits hereunder be liable
for or subject to the debts, contracts, liabilities, engagements, or torts of
any person to whom such benefits or funds are payable, nor will they be an asset
in bankruptcy or subject to garnishment, attachment, or other legal or equitable
proceedings. The preceding notwithstanding, the Committee will comply with the
terms and provisions of an order that contains the elements of a “qualified
domestic relations order” as defined in section 206(d) of ERISA.
     12.3 Withholding/Deductions. All benefit payments provided for hereunder
will be subject to deduction for (1) withholding required of the Employer under
any applicable local, state, or federal law (as such laws are interpreted by the
Employer) and (2) any amounts owed by the respective Participant to the Employer
at the time of such payment. In addition, a Participant’s Accounts and benefit
payments from such Accounts will be subject to deduction for distributions from
such Accounts required by a domestic relations order if that order meets the
requirements of a “qualified domestic relations order” as defined in section
414(p) of the Code.
     12.4 Severability. If any provision of the Plan is held to be illegal or
invalid for any reason, said illegality or invalidity will not affect the
remaining provisions hereof; instead, each provision will be fully severable,
and the Plan will be construed and enforced as if said illegal or invalid
provision had never been included herein.
     12.5 Governing Law. All provisions of the Plan will be construed in
accordance with the laws of the state of Texas (without regard to any conflict
of laws principles that refer to the laws or jurisdiction of any other state)
except to the extent preempted by federal law.
     Executed this ___day of ______20___.

            Activant Solutions Inc.
      By:           Printed Name:                

-17-